    20-11484-jlg         Doc 3        Filed 06/25/20 Entered 06/25/20 20:53:18                             Main Document
                                                    Pg 1 of 11




    Jeffrey A. Wurst                                                             Erin M. Edelman (pro hac vice
    Jack Dayon (pro hac vice motion pending)                                     motion pending)
    ARMSTRONG TEASDALE LLP                                                       ARMSTRONG TEASDALE LLP
    919 Third Avenue, 37th Floor                                                 7700 Forsyth Boulevard, Suite 1800
    New York, NY 10222                                                           St. Louis, MO 63105
    Tel: (212) 409-4400                                                          Tel: (314) 621-5070
    Email: jwurst@atllp.com                                                      Email: eedelman@atllp.com
            jdayon@atllp.com


    Proposed Counsel to the Debtors
    and Debtors in Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


                                                                 )
                                                                 )
In re:                                                           )     Chapter 11
                                                                 )
PREMIERE JEWELLERY, INC, et al.,1                                )     Case No. 20-11484
                                                                 )
                                                                 )     (Joint Administration Requested)
                               Debtors.                          )
                                                                 )

       DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
    DEBTORS TO (A) MAINTAIN A LIST OF CEDITORS IN LIEU OF SUBMITTING A
    FORMATTED MAILING MATRIX AND (B) FILE A CONSOLIDATED LIST OF THE
       DEBTORS’ TOP 20 CREDITORS AND (II) GRANTING RELATED RELIEF

           Premiere Jewellery, Inc. and certain of its affiliated debtors and debtors-in-

possession (collectively, the “Debtors”) hereby submit this motion (the “Motion”) for entry of an

order, substantially in the form attached hereto as Exhibit A (the “Order”), pursuant to sections




1     The Debtors in these cases are each incorporated or organized in the state of Rhode Island, and along with the last four digits
      of each Debtor’s federal tax identification number are: Premiere Jewellery, Inc. [0250]; Tanya Creations, LLC [1867];
      PAW Holdings, Inc. [9043]; ETYM Properties, LLC [4377]; and PJT, LLC [3105]. The address of the corporate offices of
      Premiere Jewellery, Inc. is 389 Fifth Avenue, New York, NY 1016 and the other Debtors’ corporate headquarters is 360
      Narragansett Park Drive, East Providence, RI 02916.

                                                                  1
 20-11484-jlg      Doc 3     Filed 06/25/20 Entered 06/25/20 20:53:18         Main Document
                                           Pg 2 of 11



105 and 521 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

Rule 1007-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of

New York (the “Local Rules”), (i) authorizing, but not directing, the Debtors to (a) maintain a

consolidated list of creditors (the “Creditor Matrix”) in lieu of submitting a separate matrix for

each Debtor and (b) file a consolidated list of the Debtors’ top 20 unsecured creditors (the “Top

20 Creditor List”) and (ii) granting related relief. In further support of the Motion, the Debtors

respectfully state as follows:

                                         BACKGROUND

       1.      Premiere Jewellery, Inc. and affiliated debtors in possession (collectively, the

“Debtors”) are a jewelry design, sales, and distribution enterprise, with headquarters in East

Providence, Rhode Island and offices also located in New York, NY and Qingdao and Yiwu,

China. The Debtors design and distribute costume jewelry and hair goods and partner with major

retailers, who then sell the Debtors’ merchandise to consumers.

       2.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to Bankruptcy Code

sections 1107(a) and 1108. No request for the appointment of a trustee or examiner has been

made in these chapter 11 cases, and no committees have been appointed or designated.

       3.      A comprehensive description of the Debtors’ operations and events leading to the

commencement of these chapter 11 cases is set forth in the Declaration of A. Howard Moser,

Chief Restructuring Officer of Premiere Jewellery, Inc. and its Affiliates in Support of Debtors’




                                                2
 20-11484-jlg      Doc 3     Filed 06/25/20 Entered 06/25/20 20:53:18           Main Document
                                           Pg 3 of 11



Chapter 11 Proceedings and First Day Pleadings (the “First Day Declaration”), filed

contemporaneously herewith and incorporated herein by reference.

                                            JURISDICTION

        4.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334.

        5.      Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

        6.      The statutory and procedural bases for the relief requested herein are sections

105 and 521 of the Bankruptcy Code, Bankruptcy Rule 1007 and Local Rule 1007-1.


                                         RELIEF REQUESTED

        7.      By this Motion, the Debtors request entry of the Order, substantially in the form

attached hereto as Exhibit A, (i) authorizing, but not directing, the Debtors to (a) maintain the

Creditor Matrix in lieu of submitting a separate matrix for each Debtor and (b) file the Top 20

Creditor List and (ii) granting related relief.

                                          BASIS FOR RELIEF

I.      The Court May Allow Debtors to Maintain the Creditor Matrix in Lieu of
        Submitting a Formatted Mailing Matrix.

        8.      Local Rule 1007-1(a) requires a debtor in a voluntary chapter 11 case to file a list

containing the name and complete address of each creditor. Local Rule 1007-1(a). The Debtors

request that the Court authorize the Debtors to maintain the Creditor Matrix in lieu of filing

separate matrices for each Debtor. Permitting the Debtors to maintain a consolidated list of their

creditors in electronic format only, in lieu of filing a creditor matrix, is warranted under the

circumstances of these chapter 11 cases.



                                                  3
 20-11484-jlg     Doc 3     Filed 06/25/20 Entered 06/25/20 20:53:18             Main Document
                                          Pg 4 of 11



       9.      Prior to the Petition Date, the Debtors maintained their books and records on a

consolidated basis. Therefore, the preparation of separate creditor matrices and creditor lists

would be time-consuming, unduly burdensome, and costly to the Debtors’ estates.

       10.     The Debtors have prepared the Creditor Matrix in electronic format. To ensure that

no parties-in-interest are prejudiced, the Debtors will make their Creditor Matrix available in

readable electronic format to any party-in-interest who so requests (or in non-electronic format at

such requesting party’s sole cost and expense). The Debtors therefore submit that the preparation

and maintenance of the Creditor Matrix is warranted under the facts and circumstances present in

these chapter 11 cases.

II.    The Court May Authorize the Debtors to File the Top 20 Creditor List.

       11.     Bankruptcy Rule 1007(d) provides that a debtor shall file “a list containing the

name, address and claim of the creditors that hold the 20 largest unsecured claims, excluding

insiders.” Fed. R. Bankr. P. 1007(d). Because many of the creditors are shared amongst the

Debtors, the Debtors request authority to file a single, consolidated Top 20 Creditor List.

       12.     The Debtors submit that permitting them to file the Top 20 Creditor List in lieu of

filing a separate list for each debtor entity is warranted under the circumstances of the chapter 11

cases. The exercise of compiling separate creditor lists for each individual Debtor would

consume an excessive amount of the Debtors’ time and resources. Further, the Debtors believe

that a single, consolidated list of the Debtors’ 20 largest unsecured, non-insider creditors will aid

the Office of the United States Trustee for the Southern District of New York (the “U.S.

Trustee”) and other parties in interest in their efforts to communicate with these creditors. As

such, the Debtors believe that filing the Top 20 Creditor List in these chapter 11 cases is

appropriate.



                                                 4
 20-11484-jlg     Doc 3     Filed 06/25/20 Entered 06/25/20 20:53:18             Main Document
                                          Pg 5 of 11



       13.     Courts in this district have permitted Debtors to file a consolidated list of

creditors. See, e.g., In re Purdue Pharma L.P., 19-23649 (RDD) (Sept. 24, 2019), [Docket No.

102] (authorizing debtors “to file a consolidated list of the 50 largest unsecured creditors in these

chapter 11 cases in lieu of each Debtor filing a list of its 20 largest unsecured creditors”); In re

Hollander Sleep Prods., LLC, 19-11608 (MEW) (June 4, 2019), [Docket No. 84] (authorizing

the debtors to “prepare a consolidated list of creditors in lieu of submitting any required mailing

matrix” and “file a consolidated list of the Debtors’ 50 largest unsecured creditors”); In re

Trident Holding Co., LLC, 19-10384 (SHL) (Feb. 12, 2019), [Docket No. 39] (“waiving the List-

Filing Requirements” and “authorizing the Debtors to file a single Consolidated Top 30 List

instead of the individual Top 20 Lists contemplated by Bankruptcy Rule 1007(d)).

                                              NOTICE

       14.     The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the Southern District of New York; (b) the holders of the 20 largest unsecured

claims against the Debtors (on a consolidated basis); (c) counsel to Webster Bank, N.A. (Attn:

Daniel E. Burgoyne, Esq.); (d) counsel to any statutory committee appointed in the chapter 11

cases; (e) the United States Attorney’s Office for the Southern District of New York; (f) the

Internal Revenue Service; (g) the United States Securities and Exchange Commission; (h) the

state attorneys general for all states in which the Debtors conduct business and (i) any party that

has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.




                                                 5
 20-11484-jlg      Doc 3     Filed 06/25/20 Entered 06/25/20 20:53:18          Main Document
                                           Pg 6 of 11



                                        NO PRIOR REQUEST

         15.    No prior motion for the relief requested herein has been made to this or any other

Court.

                                            CONCLUSION

         WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that

the Court (a) enter the Order, substantially in the form attached hereto as Exhibit A and (b)

grant such other and further relief as is just and proper.




                                                  6
 20-11484-jlg   Doc 3   Filed 06/25/20 Entered 06/25/20 20:53:18       Main Document
                                      Pg 7 of 11



Dated:   June 25, 2020                       Respectfully submitted,
         New York, New York

                                              /s/ Jeffrey A. Wurst
                                             Jeffrey A. Wurst
                                             Jack Dayon (pro hac vice motion
                                             pending)
                                             ARMSTRONG TEASDALE LLP
                                             919 Third Avenue, 37th Floor
                                             New York, NY 10222
                                             Tel: (212) 409-4400
                                             Email: jwurst@atllp.com
                                                     jdayon@atllp.com

                                             - and -

                                             Erin M. Edelman (pro hac vice
                                             motion pending)
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Boulevard, Suite 1800
                                             St. Louis, MO 63105
                                             Tel: (314) 621-5070
                                             Email: eedelman@atllp.com


                                             and Debtors in Possession




                                         7
20-11484-jlg   Doc 3   Filed 06/25/20 Entered 06/25/20 20:53:18   Main Document
                                     Pg 8 of 11

                                   EXHIBIT A

                                 Proposed Order




                                        8
  20-11484-jlg          Doc 3        Filed 06/25/20 Entered 06/25/20 20:53:18                             Main Document
                                                   Pg 9 of 11




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
PREMIERE JEWELLERY, INC, et al.,1                                )    Case No. 20- 11484
                                                                 )
                                                                 )    (Joint Administration Requested)
                              Debtors.                           )
                                                                 )



          ORDER (I) AUTHORIZING THE DEBTORS TO (A) MAINTAIN A LIST OF
         CEDITORS IN LIEU OF SUBMITTING A FORMATTED MAILING MATRIX
            AND (B) FILE A CONSOLIDATED LIST OF THE DEBTORS’ TOP 20
                  CREDITORS AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of Premiere Jewellery, Inc. and certain of its affiliated

debtors and debtors-in-possession (collectively, the “Debtors”) for entry of an order (this “Order”)

pursuant to sections 105 and 521 of the Bankruptcy Code, Bankruptcy Rule 1007 and Local Rule

1007-1 (i) authorizing, but not directing, the Debtors to (a) maintain a consolidated list of

creditors (the “Creditor Matrix”) in lieu of submitting a separate matrix for each Debtor and (b)

file a consolidated list of the Debtors’ top 20 unsecured creditors (the “Top 20 Creditor List”) and

(ii) granting related relief; and this Court having jurisdiction to consider the Motion pursuant to 28

U.S.C. §§ 157 and 1334; and venue of these chapter 11 cases and the Motion in this district

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core proceeding



1 The Debtors in these cases are each incorporated or organized in the state of Rhode Island, and along with the last four digits of
each Debtor’s federal tax identification number are: Premiere Jewellery, Inc. [0250]; Tanya Creations, LLC [1867]; PAW
Holdings, Inc. [9043]; ETYM Properties, LLC [4377]; and PJT, LLC [3105]. The address of the corporate offices of Premiere
Jewellery, Inc. is 389 Fifth Avenue, New York, NY 1016 and the other Debtors’ corporate headquarters is 360 Narragansett Park
Drive, East Providence, RI 02916.


                                                                 9
 20-11484-jlg      Doc 3        Filed 06/25/20 Entered 06/25/20 20:53:18           Main Document
                                             Pg 10 of 11



pursuant to 28 U.S.C. § 157(b); and this Court having found that proper and adequate notice of

the Motion and the relief requested therein has been provided in accordance with the Bankruptcy

Rules and the Local Rules of the United States Bankruptcy Court for the Southern District of

New York (the “Local Rules”), and that, except as otherwise ordered herein, no other or further

notice is necessary; and any objections (if any) to the Motion having been withdrawn or

overruled on the merits; and a hearing having been held to consider the relief requested in the

Motion and upon the record of the hearing and all of the proceedings had before this Court; and

this Court having found and determined that the relief sought in the Motion is in the best

interests of the Debtors, their estates, their creditors and all other parties-in-interest; and that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor;


        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Debtors are authorized to file the Top 20 Creditor List in lieu of each

Debtor filing a list of its 20 largest unsecured creditors.

        3.      In lieu of submitting a formatted mailing matrix, the Debtors shall make

available a single, consolidated Creditor Matrix of all of the Debtors’ creditors in readable

electronic format (or in non-electronic format at such requesting party’s sole cost and expense)

upon reasonable request by parties-in-interest.

        4.      The Debtors are authorized and empowered to execute and deliver such

documents, and to take and perform all actions necessary to implement and effectuate the

relief granted in this Order.




                                                  10
 20-11484-jlg     Doc 3     Filed 06/25/20 Entered 06/25/20 20:53:18            Main Document
                                         Pg 11 of 11



       5.      This Order is without prejudice to the rights of any party-in-interest or the U.S.

Trustee to seek to unseal the Confidential Information or any part thereof.

       6.      This Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or related to the Motion or the implementation of this Order.


Dated:
      New York, New York                           United States Bankruptcy Judge


Order Prepared By:

Jeffrey A. Wurst
Jack Dayon (pro hac vice motion pending)
Armstrong Teasdale LLP
919 Third Avenue, 37th Floor
New York, NY 10222
Telephone: (212) 409-4400
Email: jwurst@atllp.com
Email: jackdayon@atllp.com

Erin M. Edelman (pro hac vice motion pending)
Armstrong Teasdale LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, MO 63105
Telephone: (314) 621-5070
Email: eedelman@atllp.com




                                                11
